469 U.S. 1301
105 S.Ct. 13
83 L.Ed.2d 1
MONTANANS FOR A BALANCED FEDERAL BUDGET COMMITTEE  and Jim Waltermire, Secretary of State of Montanav.Steve HARPER et al.No. A-245.
Oct. 10, 1984.

Justice REHNQUIST, Circuit Justice.


1
Petitioners ask that I stay a mandate of the Supreme Court of Montana prohibiting the placement on Montana's November 1984 ballot of a "Balanced Federal Budget" initiative.  If adopted by the voters, the initiative would direct the Montana Legislature to apply to Congress pursuant to Article V of the United States Constitution to call a convention to consider a federal balanced budget amendment.  In addition to holding the initiative unconstitutional on its face, in violation of Article V, the Montana Supreme Court held it to be "independently and separately facially invalid under the Montana Constitution."  The Montana Court's per curiam order stated that an opinion would follow—an opinion which apparently has not yet been issued—but the order is sufficient to indicate an adequate and independent state law ground for the decision.  I am not persuaded by petitioners' attempt to distinguish Uhler v. American Federation of Labor-Congress of Industrial Organizations, 468 U.S. 1310, 105 S.Ct. 5, 82 L.Ed.2d 896 (1984) (REHNQUIST, J., in chambers).  The Montana Supreme Court has rested its decision on the Montana Constitution, and it is the final authority as to the meaning of that instrument.  Accordingly, for the same reasons given in Uhler, the application for a stay is denied.